PER CURIAM.
The trial court’s findings of violation of probation and the sentences imposed in case no. 74-9865, counts I and III, and case no. 76-2992, count I, are reversed. Regardless of whether the court had jurisdiction on October 14, 1976, to place the defendant on probation for three years, the trial court was without jurisdiction to consider an affidavit for violation of this probation which was not filed until September 28, 1983. Shankweiler v. State, 427 So.2d 215 (Fla. 4th DCA 1983); Gardner v. State, 412 So.2d 10 (Fla. 2d DCA 1981); Carpenter v. State, 355 So.2d 492 (Fla. 3d DCA 1978). As to count I in case no. 74-9865, see also Mounts v. State, 421 So.2d 22 (Fla. 5th DCA 1982).